 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00009 DAD-BAM

12                                 Plaintiff,            STIPULATION TO CONTINUE TRIAL AND
                                                         TRIAL CONFIRMATION AND ORDER
13                          v.                           THEREON

14   ANTONIO CASTELLANOS, ET. AL.
                                                         Date: March 17, 2020
15                                 Defendants.           Time: 8:30 a.m.
                                                         Honorable Dale A. Drozd
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendants, by

19 and through their respective attorneys of record, hereby stipulate to continue the trial in this case from

20 March 17, 2020 until July 14, 2020 at 8:30 a.m. The parties further request the current trial confirmation

21 be continued until June 29, 2020 at 10:00 a.m. The parties further request that the motion in limine

22 hearing (for the motions presently filed) be continued until April 27, 2020 at 10:00 a.m.

23          The parties request that time be excluded for the following reasons: (1) Richard Beshwate,
24 counsel for defendant Nora Garcia, has commenced trial in the case of People v. Muhammed, a death

25 penalty case that is expected to go through the end of April 2020. The proposed trial date represents the

26 earliest date that all counsel are available thereafter, taking into account counsels’ schedules, defense
27 counsels’ commitments to other clients, and the need for preparation in the case and further

28 investigation. The parties further believe that time should be excluded, in that failure to grant the

                                                          1
30
 1 requested case schedule would unreasonably deny the defendants continuity of counsel, and

 2 unreasonably deny both the defendants and the government the reasonable time necessary for effective

 3 preparation, taking into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section

 4 3161(h)(7)(B)(iv). Based on the above-stated findings, the ends of justice served by the schedule as

 5 requested outweigh the interest of the public and the defendant in a trial within the original date

 6 prescribed by the Speedy Trial Act. Therefore, the parties request that the Court exclude the time until

 7 the new trial date from calculations under the Speedy Trial Act.

 8    Dated: February 10, 2020                               MCGREGOR W. SCOTT
                                                             United States Attorney
 9
                                                             /s/ Kathleen A. Servatius
10                                                           KATHLEEN A. SERVATIUS
                                                             Assistant United States Attorney
11

12
     Dated: February 11, 2020                     /s/ Mark A. Broughton
13                                                Attorney for Antonio Castellanos

14 Dated: February 11, 2020                       /s/ E. Marshall Hodgkins, III
                                                  Attorney for Defendant Antonio Valencia-Hernandez
15
     Dated: February 11, 2020                     /s/ Nicholas F.Reyes
16                                                Attorneys for Defendant Genero Serrato-Calles

17 Dated: February 11, 2020                       /s/ Oscar R. Swinton, Jr.
                                                  Attorneys for Defendant Jose Reyes-Pineda
18
     Dated: February 11, 2020                     /s/ Dale A. Blickenstaff
19                                                Attorney for Lorena Mariscal Velasquez

20 Dated: February 11, 2020                       /s/ Richard A. Beshewate, Jr.
                                                  Attorneys for Defendant Norma Lizbet Garcia
21
     Dated: February 11, 2020                     /s/ James R. Homola
22                                                Attorneys for Defendant Lorena Velasquez

23

24                                                   ORDER

25          IT IS HEREBY ORDERED that the trial in this case be continued from March 17, 2020 until

26 July 14, 2020 at 8:30 a.m., the trial confirmation shall be continued to June 22, 2020 at 10:00 a.m, and
27 the in limine motions currently pending shall be heard on May 4, 2020 at 10:00 a.m.

28 ///

                                                         2
30
 1          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as

 2 requested outweigh the interest of the public and the defendants in a trial within the original date

 3 prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

 4 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must

 5 commence, the time period of March 17, 2020 until July 14, 2020, inclusive, is deemed excludable

 6 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

 7 at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

 8 action outweigh the best interest of the public and the defendant in a speedy trial.

 9
     IT IS SO ORDERED.
10

11
        Dated:     February 11, 2020
                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         3
30
